35 So. 3d 1031 (2010)
Cesar RUANO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2772.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and WELLS and ROTHENBERG, JJ.
PER CURIAM.
While appellant Cesar Ruano argues on appeal that the prosecution improperly asked him on cross-examination whether another witness was lying, cf., Knowles v. State, 632 So. 2d 62, 65-66 (Fla.1993), the objection at trial was on the basis of "form" and "argumentative." Because the defense failed to object on the basis that the prosecutor improperly asked Ruano whether he thought that a witness was lying, the issue was not preserved for appeal.
Affirmed.